Title: James Madison to Walter Jones, 9 September 1828
From: Madison, James
To: Jones, Walter


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Sepr. 9. 1828
                            
                        
                        
                        I have recd. the answer you have been so good as to prepare to the Bill in Chancy. which makes me a party.
                        I know not that in a sound construction there is any part of the answer not reconciliable with the state of
                            facts; but that you may the better judge, I take the liberty of submitting the following Statement; being conscious of the
                            perfect fairness of my intentions throughout, and anxious that they should not be open to a shadow of imputation or
                            suspicion from any quarter.
                        At the close of my public life, I left in the hands of Mr. Cutts a sum of money which it was not my purpose
                            to draw for immediately. Before it was drawn, Mr. C.s affairs compelled him to resort to the law of insolvency; his debt
                            to me, and one more sacred could not exist, being unsatisfied, and to an amount beyond the value of the property sold me
                            by the Bank. Under these circumstances, it was suggested that I should purchase that property; Mr. Cutts being of [op]inion that by reducing to the minimum the support of his family, he could save out of his future salary, such partial
                            payments of his debt to me as would enable me to make mine to the Bank. By adopting this course, I obtained not only the
                            chance of receiving part at least of what was due to me, but the further chance of a rise in the value of the property, of
                            which many were sanguine. It was not without reluctance however that I entered into the engagement; being aware of the
                            casualty of Mr. C.s death, and of the loss of his office, the discontinuance of which was regarded as not improbable; in
                            either of which events, the purchase might be very inconvenient to me and even expose me to loss by the sacrifice of the
                            property purchased, or of some other property. It may not be amiss to remark that when the purchase was made, I was
                            unacquainted with the particulars of Mr. Cutts’ affairs, and under a general impression that his debts, with the exception
                            of mine, were in the main, centered in the Bank or Banks, to which his property had been bound.
                        What I would wish to be particularly considered is, whether some passages in the answer to the Bill might not
                            be made more clearly consistent with the circumstance, that payments were made to the Bank by Mr. Cutts, but on my
                            account, out of the fund of his salary.
                        If Mr. C. had a right to set apart, a portion of his income towards discharging his debt [ ] became no
                            doubt in reality my fund in his hands; and whether he made the payment to me, the Bank receiving it from me; or directly
                            to the B. on my account, it would seem to be equally a payment from my funds. But it is very desirable that there should
                            be nothing in the phraseology of the answer of which the suspicious or the captious might make a handle.
                        On the vital points charged, that of collusion for covering a fraudulent provision for Mr. C. or his family,
                            the answer can not be too explicit that the property in question was to be as absolutely & exclusively mine as the
                            House in which I dwell; without any pledge promise or understanding in favor of Mr. C. or any part of his family, or of
                            any other person or persons whatsoever.
                        Writing with some remains of bilious indisposition upon me, I am obliged to say less than the occasion might
                            prompt. I hope my object will sufficiently appear, & that I may be favored with a few lines when you can make it
                            convenient. I beg you to be assured, Sir, of my high esteem, & of my best regards,
                        
                        
                        
                            
                                James Madison
                            
                        
                    I enclose the answer to the Bill, which you may wish to look over.